On Rehearing.
PROYOSTY, J.
After careful reconsideration of this case, the court finds no reason for changing the views expressed in the oplrn ion heretofore handed down, or for adding anything to what was there said.
Nothing was said, however, in that opinion touching the prescription of one year pleaded in bar of the suit against the Natchez & Western Railroad Company, and the court will now supply that omission.
The Natchez & Western Railroad Company was cited on both the original and supplemental petitions within the prescriptive period, .and the two petitions, together, contained the allegation that the child was negligently killed on the road of said company by one of its trains operated by the other company. This set forth a cause of action against both companies, since, in Louisiana, as a legal conclusion for such a condition of facts, both companies are liable. Muntz v. Algiers R. R. Co., 111 La. 423, 35 South. 624, 64 L. R. A. 222, 100 Am. St. Rep. 495; Hamilton v. R. R. Co., 117 La. 243, 41 South. 560, 6 L. R. A. (N. S.) 787; I. C. R. R. Co. v. Barron, 5 Wall. 90, 18 L. Ed. 591; Ricketts v. C. & O. Co., 33 W. Va. 433, 10 S. E. 801, 7 L. R. A. 354, 25 Am. St. Rep. 901; Railroad Co. v. Brown, 17 Wall. 445, 21 L. Ed. 675; Railroad Co. v. Stewart, 155 U. S. 350, 15 Sup. Ct. 136, 39 L. Ed. 176; Harden v. Railroad Co., 129 N. C. 354, 40 S. E. 184, 55 L. R. A. 784, 85 Am. St. Rep. 747; Lee v. Southern Pac. R. Co., 116 Cal. 97, 47 Pac. 932, 38 L. R. A. 71, 58 Am. St. Rep. 140. Note Caruthers v. Railroad Co., 59 Kan. 629, 54 Pac. 673, 44 L. R. A. 739; Davis v. Railroad Co., 117 La. 325, 41 South. 587.
*423The judgment heretofore handed down is therefore reinstated and made the final judgment of this court.